DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “are in contact with each other” in ll. 6-7 is indefinite, in context, since it cannot be discerned if the aforementioned limitation refers to the pipes being in direct contact with each other or indirect contact with each other. Further, multiple dependent claims refer to this contact as being direct contact (the pipe surfaces are in contact with one another) and being in indirect contact (the pipes contact the same separating component). For Examination purposes and in accordance with the specification and drawings, “are in contact with each other” will be interpreted as being in direct or indirect contact.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabon (US PG Pub. 2009/0114380) hereinafter referred to as Grabon.
Regarding Claim 1, as best understood, Grabon discloses a heat exchanger comprising: 
a first heat exchanger (126) into or from which a first fluid flows or is discharged (show in figure 1); and 
a second heat exchanger (128) into or from which a second fluid flows or is discharged (shown in figure 1), the second heat exchanger being adjacent to the first heat exchanger (shown in figure 1), wherein 
the first heat exchanger and the second heat exchanger are rolled together (“To accomplish the rotation of first tube 102 and second tube 104, a rolling mechanism 138 may be used to apply force to the tubes”, ¶ [35]) in a roll shape (shown in figure 1, wherein the heat exchangers are displayed in a spiral shape), are alternately disposed in a radial direction (shown in figure 1), and are in contact with each other (“To overcome this problem, the preferred embodiment of the present invention uses metal tubes that are brazed together”, ¶ [30]).
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)…Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). The limitations regarding “are rolled together in a roll shape” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 2, Grabon further discloses the first heat exchanger (126) further comprises: 
a first inner header (116) having a first inlet into which the first fluid flows (shown in figures 1 and 3); 
a first outer header (118) having a first outlet from which the first fluid is discharged and being spaced apart from the first inner header (shown in figures 1 and 3); and 
a first heat exchange pipe (102) configured to provide a flow path for the first fluid between the first inner header and the first outer header (shown in figures 1 and 3), 
the flow path connecting the first inner header and the first outer header (shown in figures 1 and 3).
Regarding Claim 3, Grabon further discloses the second heat exchanger (128) further comprises: 
a second outer header (120) having a second inlet into which the second fluid flows (shown in figure 1); 
a second inner header (122) having a second outlet from which the second fluid is discharged and being spaced apart from the second outer header (shown in figure 1); and 
a second heat exchange pipe (104) configured to provide a flow path for the second fluid between the second outer header and the second inner header (shown in figure 1), the flow path connecting the second outer header and the second inner header (shown in figure 1).
Regarding Claim 4, Grabon further discloses a flow path for the first fluid (112) is formed in an internal space of the first inner header (shown in figure 3, wherein the first inlet collector (116) receives the working fluid and disperses said fluid to the tubes (102)), 
the flow path of the first fluid is formed in an inner space of the first outer header (shown in figure 3, wherein the first outlet collector (118) receives the working fluid and disperses said fluid to the outlet (130)), 	
a flow path for the first heat exchange pipe (102) includes one end communicating with the inner space of the first inner header (116), and the other end communicating with the inner space of the first outer header (118, shown in figure 3), 
a flow path for the second fluid (114) is formed in the inner space of the second inner header (122), the flow path of the second fluid is formed in the inner space of the second outer header (120, shown in figure 1), and 
a flow path for the second heat exchange pipe (104) includes one end communicating with the inner space of the second inner header (122), and the other end communicating with the inner space of the second outer header (120, shown in figure 1).
Regarding Claim 5, Grabon further discloses the first fluid moves while drawing a spiral trajectory along the flow path for the first heat exchange pipe (shown in figure 1), and the second fluid moves while drawing a spiral trajectory parallel to the movement trajectory of the first fluid along the flow path for the second heat exchange pipe (shown in figure 1).
Regarding Claim 6, Grabon further discloses the first inner header and the first outer header elongate in the same direction (shown in figure 3), 
the first heat exchange pipe (102) comprises a plurality of first heat exchange pipes (shown in figure 3), 
each of the first heat exchange pipes including a first internal space forming the flow path for the first fluid (shown in figure 5) and the first heat exchange pipes being sequentially arranged in a longitudinal direction of the first inner header (shown in figure 3), 
the second inner header and the second outer header elongate in the longitudinal direction of the first inner header (shown in figure 1, wherein all headers of the heat exchangers (126 and 128) extend in the same direction), and 
the second heat exchange pipe (104) comprises a plurality of second heat exchange pipes (shown in figure 3, see also ¶ [26]), 
each of the second heat exchange pipes including a second internal space forming the flow path for the second fluid (shown in figure 5, see also ¶ [26]) and the second heat exchange pipes (104) being sequentially arranged in a longitudinal direction of the second inner header (shown in figure 3, see also ¶ [26]).
Regarding Claim 7, Grabon further discloses each of the plurality of second heat exchange pipes further comprises at least one partition plate configured to partition the second inner space into at least two spaces (shown in figure 5, see also ¶ [26], wherein the channels (140) are partitioned and “may be of any size and shape”, ¶ [32]).
Regarding Claim 8, Grabon further discloses the first heat exchange pipe comes in surface contact with the second heat exchange pipe (“To overcome this problem, the preferred embodiment of the present invention uses metal tubes that are brazed together”, ¶ [30]).
Regarding Claim 9, Grabon further discloses the first heat exchange pipe and the second heat exchange pipe comprise a metallic material (”metal tubes” ¶ [30]) having elasticity (shown in figures 1 and 6-8, wherein the heat exchanger pipes are shown being rolled and therefore have a degree of elasticity).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabon (US PG Pub. 2009/0114380), hereinafter referred to as Grabon.
Regarding Claim 1, as best understood, Grabon discloses a heat exchanger comprising: 
a first heat exchanger (126) into or from which a first fluid flows or is discharged (show in figure 1); and 
a second heat exchanger (128) into or from which a second fluid flows or is discharged (shown in figure 1), the second heat exchanger being adjacent to the first heat exchanger (shown in figure 1), wherein 
the first heat exchanger and the second heat exchanger are rolled together in a roll shape (shown in figure 1, wherein the heat exchangers are displayed in a spiral shape), are alternately disposed in a radial direction (shown in figure 1), and are in contact with each other (“the quality of thermal contact between adjacent tubes may be increased by using a high conductivity grease, a glue, or by means of a mechanical bonding process” ¶ [30], underline for emphasis).
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)…Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). The limitations regarding “are rolled together in a roll shape” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 10, Grabon further discloses a thermal grease positioned between the first heat exchange pipe and the second heat exchange pipe (“the quality of thermal contact between adjacent tubes may be increased by using a high conductivity grease, a glue, or by means of a mechanical bonding process” ¶ [30]).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763